Affirmed and Memorandum Opinion filed July 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00198-CR
                                    ____________

                     MARVIN ALDANA PALENCIA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1270090


                            MEMORANDUM OPINION

       A jury convicted appellant of aggravated robbery. On February 24, 2011, the trial
court sentenced appellant to confinement for fifteen years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a timely notice of appeal.

       Appellant's appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing contentions which might
arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); and Currie v. State, 516
S.W.2d 684 Tex. Crim. App. 1974).

         A copy of counsel's brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response has been
filed.

         We have carefully reviewed the record and counsel's brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed.



                                            PER CURIAM

Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2